 

Exhibit 10.23

 

LICENSE AGREEMENT

 

This AGREEMENT, made as of August 28, 2013 by and between Donald Bittar., having
a place of business at 1675 Saladino Street, Palm Bay, FL 32909 (hereinafter
"Bittar"); and First Choice Healthcare Solutions, Inc., having an office at 709
S. Harbor City Blvd, Suite 250, Melbourne Florida 32901, United States
(hereinafter "FCHS")

 

WITNESSETH:

 

WHEREAS, Bittar owes owns certain rights in and to U.S. Patent Number 7,789,842,
filed on October 1, 2007, and entitled Adjustable Arm Sling;

 

WHEREAS, Bittar Seller is the sole legal and beneficial owner of U.S. Patent
Number 7,789,842 (Patent) and has good and marketable title to all of the rights
for U.S. Patent Number 7,789,842, free and clear of any and all claims, liens,
encumbrances and security interests whatsoever.

 

WHEREAS, FCHS wishes to own the certain rights in and to U.S. Patent Number
7,789,842, filed on October 1, 2007, and entitled Adjustable Arm Sling;

 

WHEREAS, Bittar has, on even date herewith, assigned all of its rights and
interest in and to the Patent Rights to FCHS (Assignment Agreement) in
consideration of the execution of the present License Agreement and is
interested in agreeing to the specific terms and conditions of the license
agreement with FCHS with respect to the Patent Rights;

 

WHEREAS, the parties which to exploit the intellectual rights and/or to grant to
third parties, royalty-bearing licenses under the intellectual property;

 

NOW, THEREFORE, in consideration of the covenants and premises hereafter recited
and of other good and valuable consideration, the receipt of which is
acknowledged, the parties thereto hereby agree as follows:

 

1.Effective date: This License Agreement shall become effective on the date
hereof, and, unless sooner terminated as provided in Paragraph 11 hereof, shall
continue until and shall expire on the day of expiration of the last to expire
patent included within the Patent Rights.

 

2.Market value: The fair market value of the Patent Rights has been appraised by
Professional Business Brokers, an independent valuation firm qualified in
valuing medical practices, and the purchase price for the Purchased Membership
Interests, which is within the range determined by Professional Business
Brokers, is $286,500 (Purchase Price). FCHS shall pay to Bittar the Purchase
Price in FCHS restricted, unregistered common stock of FCHS (Shares) at the rate
of $.45 per Share that has a total market value equal to the Purchase Price
based on the closing price of the Shares on the date of the Agreement, herein.
The Shares shall be issued in the name of Donald Bittar and shall be subject to
Rule 144 of the Securities Act of 1933 and other restrictions imposed on
unregistered shares of stock by Federal and Florida law, and the certificates
representing the FCHS Shares shall contain a standard Securities Exchange Act of
1934 restrictive legend.

 

3.Royalty: In the event that FCHS, or a licensee or sub-licensee of FCHS,
manufactures, uses, and/or sells products to or for a third party covered by the
Patent Rights, a royalty shall accrue from FCHS to Bittar at the rate of five
percent (5.0%) of the net sales price of products sold by FCHS or its licensee.

As used herein, "net sales price" shall mean the price charged by FCHS, or a
third party licensee or sub-licensee of FCHS, reduced by any bona fide discount
therefrom actually allowed in the sale and by the costs of packaging and
transportation to the customers. In no instance, however, shall more than the
single 5% royalty accrue hereunder for any product sold hereunder.

 



 

 

 

4.Payment period: FCHS shall pay to Bittar within thirty (30) days

a.after the last day in each June and December within the term hereof,

b.within two (2) months after the day of any termination of said term,

the running royalties which have accrued pursuant to the Royalty Paragraph
hereof during the preceding six (6) month period or so much thereof as is within
said term ended.

 

5.Currency: All payments required hereunder to be made hereunder shall be made,
to Bittar, in United States funds without any deduction of any kind except
necessary deduction (if any) which may be required by the tax laws of any
country and which shall be evidenced by appropriate official tax receipts
furnished by the paying party. When the application of the provisions of this
agreement results in amounts of royalties expressed in currencies other than
that of the United States, those amounts shall be translated into equivalent
amounts in United States currency at official New York exchange rates prevailing
at the time of remittance (or, if not paid when due, and if the receiving party
shall so elect, then at such rates prevailing when due), and such equivalent
amounts shall be the amounts to be paid.

 

6.Record keeping: FCHS shall keep, and shall require its licensees and
sub-licensees hereunder to keep, true books of account containing an accurate
and complete record of all data necessary for the computation and payment of the
accruing running royalties. FCHS shall furnish to Bittar a written royalty
statement setting forth in reasonable detail for the computation of running
royalties then payable (if none, so stating) and the underlying facts on which
such computation is based.

 

7.Audit: Bittar shall have the right, at his own expense, during the term
hereof, to have an independent public accountant examine the relevant books and
records of the other party and its licensees and sub-licensees hereunder during
normal business hours not more than twice each calendar year to determine
whether appropriate accounting and payment have been made hereunder.

 

8.Default: In the event of a substantial default by FCHS with respect to any of
its obligations hereunder, Bittar shall give FCHS written notice of the default,
and if the same be not remedied within sixty (60) days thereafter, Bittar may
terminate this License Agreement by giving FCHS at least thirty (30) days prior
written notice of such termination, which shall be without prejudice to the
pursuit of any other remedies as well by Bittar. Forbearance by Bittar to invoke
the provisions of the immediately preceding sentence with respect to any default
or defaults shall not imply a waiver thereof or of any other default. In the
event this Agreement is terminated by Bittar, the Assignment Agreement shall
become null and void and Bittar's rights thereafter in the Patent Rights shall
revert to being the sole owner of the Patent Rights.

 



 

 

 

9.Patent fees and maintenance: FCHS shall be responsible to file, prosecute and
maintain all documentation with respect to the patent and pay all filing costs,
prosecution costs, including reasonable attorney and agent fees, as well as the
maintenance fees for such patent.

 

10.Infringement: If, at any time during the term hereof there be an infringement
of the patent comprised in the Patent Rights, FCHS shall bring suit to suppress
the infringement. Bittar may receive a one third share of any settlement of such
suit and damages and costs awarded in such suit.

 

11.Venue: This License Agreement shall be construed in accordance with the laws
of the State of Florida, U.S.A but the scope and validity of the patent
comprised within the Patent Rights shall be governed by the applicable laws of
the country granting such patent. Both parties agree to submit to the
jurisdiction and accept service of process by the Courts of the State of Florida
and the U.S. Federal District Court in Florida.

 

12.Commercialization: If at the end of three ( 3) years from the date of this
agreement FCHS fails to reasonably market and commercialize the Patent, Bittar
shall have the right to terminate this agreement after 90 days written notice to
FCHS. In the event this Agreement is terminated by Bittar, the Assignment
Agreement shall become null and void and Bittar's rights thereafter in the
Patent Rights shall revert to being the sole owner of the Patent Rights.

 

13.Notices: Notices hereunder shall be in writing and shall be duly dispatched
in the country of address of either party by registered air mail duly addressed,
if to

Bittar to: 1675 Saladino Street SE, Palm Bay, FL 32909

or, if to FCHS, to: First Choice Healthcare Solutions, Inc., 709 Harbor City
Blvd, Suite 250, Melbourne Florida 32901.

 

14.Embodiment: This License Agreement embodies all of the understanding and
obligations between the parties concerning the subject matter hereof. Any
amendments and supplements hereto shall be valid only if executed in writing by
an authorized officer of FCHS and Bittar. This License Agreement shall be
assignable by either party only with the written consent of the other part,
which consent shall not be unreasonable withheld.

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
executed as of the date hereof first set forth.

 

Donald Bittar First Choice Healthcare Solutions, Inc.

 

 

/s/ Donald Bittar /s/ Christian C. Romandetti

Donald Bittar By: Christian C. Romandetti

President

 



 

 

 

PATENT ASSIGNMENT

 

WHEREAS, Donald Bittar, having an office at 1675 Saladino Street SE Palm Bay,
Florida 32909 (hereinafter Bittar) owns certain rights in and to U.S. Patent
Number 7,789,842, filed on October 1, 2007 and entitled Adjustable Arm Sling;

 

WHEREAS First Choice Healthcare Solutions Inc., a Delaware corporation, having
an office at 790 Harbor City Blvd Suite 250, Melbourne, Florida, 32909, United
State (hereinafter "FCHS"), is desirous of obtaining the entire rights of Bittar
in, to and under the said patent application:

 

WHEREAS Bittar and FCHS are, on even date herewith, entering into a License
Agreement under which Bittar is granted certain rights under said patent
application and its foreign counterparts, and

 

NOW, THEREFORE, in consideration of the execution of the aforesaid License
Agreement between Bittar and FCHS, and other good and valuable consideration,
the receipt of which is hereby acknowledged, Bittar does hereby sell, assign,
transfer and set over, unto the said FCHS, its entire right, title and interest
in, to and under the said patent application and all divisions, renewals and
continuations thereof, and all Letters Patent of the United States have been
granted thereon and Bittar hereby authorizes and requests the Commissioner of
Patents of the United States, and any Official of any country or countries
foreign to the United States, whose duty it is to issue patents on applications
as aforesaid, to issue all Letters Patent covered herein to the said FCHS, in
accordance with the terms of this instrument.

 

This assignment is subject to the terms and conditions of the aforesaid License
Agreement between FCHS and Bittar and this Assignment may be transferred or
reassigned by FCHS only to a third party that has executed a License Agreement
with Bittar under the patent rights herein transferred. Any assignment or
transfer by FCHS to any other party will immediately render the present
Assignment null and void and the title to any patent rights herein assigned to
FCHS shall revert to Bittar.

 

FCHS shall, promptly after the execution hereof, cause the present assignment to
be recorded in the U.S. Patent and Trademark Office

 

This assignment shall be construed in accordance with the laws of the State of
Florida, U.S.A. Both parties agree to submit to the jurisdiction and accept
service of process by the Courts of the State of Florida and the U.S. Federal
District Court in Florida.

 

This Agreement is dated as of and effective August 28, 2013.

 

 

First Choice Healthcare Solutions, Inc.   Donald Bittar.

 

 

/s/ Christian C. Romandetti   /s/ Donald A. Bittar By: Christian C. Romandetti  
By: Donald A. Bittar

President

 



 

 

 

 

 

